Citation Nr: 0935044	
Decision Date: 09/17/09    Archive Date: 09/23/09

DOCKET NO.  04-43 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been obtained to 
reopen a claim of entitlement to service connection for right 
shoulder separation.

2.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.

3.  Entitlement to service connection for depression with 
passive aggressive personality with episodic excessive 
drinking and drug misuse.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to April 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Atlanta, Georgia.  The Veteran testified 
before the undersigned Veterans Law Judge in April 2007; a 
transcript of that hearing is associated with the claims 
folder.

In a September 2007 decision, the Board reopened the 
Veteran's claim of entitlement to service connection for 
depression with passive aggressive personality with episodic 
drinking and drug misuse and remanded this issue, as well as 
the remaining issues on appeal, for further procedural and 
evidentiary development.  As discussed below, the Board finds 
that there was substantial compliance with its remand; thus, 
it may proceed with a decision at this time.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  However, for reasons 
enumerated in its remand, the issue of entitlement to service 
connection for depression with passive aggressive personality 
with episodic drinking and drug misuse is not yet ready for a 
final decision.

Therefore, the issue of entitlement to service connection for 
depression with passive aggressive personality with episodic 
drinking and drug misuse is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.
 
 

FINDINGS OF FACT

1.  A July 1976 decision denied entitlement to service 
connection for right shoulder separation; the Veteran was 
notified of his appellate rights, but did not timely file a 
notice of disagreement.

2.  Evidence received since the July 1976 rating decision is 
cumulative of the evidence of record at the time of the July 
1976 denial and does not relate to an unestablished fact 
necessary to substantiate the claim.

3.  The Veteran had an incident of acute lumbar strain in 
service, but he has not experienced chronic symptoms of a low 
back disorder during service; his currently diagnosed 
degenerative disc disease of the lumbar spine is not related 
by competent medical evidence to any incident during service.


CONCLUSIONS OF LAW

1.  The July 1976 rating decision which denied service 
connection for right shoulder separation is final.  38 
U.S.C.A. § 7105(c) (West 2002).

2.  Evidence received since the July 1976 rating decision in 
connection with the claim of service connection for right 
shoulder separation is not new and material.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2008).

3.  Degenerative disc disease of the lumbar spine was not 
incurred in or aggravated by the Veteran's active military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2008).  






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must request that the claimant provide any evidence in his 
possession that pertains to the claim based upon 38 C.F.R. 
§ 3.159(b).  The requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23,353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini, effective May 30, 2008).  Thus, any 
error related to this element is harmless.  However, although 
this notice is no longer required, the Board observes that 
the Veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim decided herein.  Letters sent to the Veteran throughout 
this appeal informed him that he should submit any evidence 
or information which might aid in substantiating his claims.  
See Pelegrini, 18 Vet. App. at 120.  

After careful review of the claims folder, the Board finds 
that a September 2007 letter satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
this regard, this letter advised the Veteran what information 
and evidence was needed to substantiate the claims decided 
herein, including the information and evidence necessary to 
establish a disability rating and an effective date should 
service connection be awarded.  See Dingess v. Nicholson, 19 
Vet. App. 473, 484 (2006).  
The September 2007 letter also requested that he provide 
enough information for the RO to request records from any 
sources of information and evidence identified by the 
Veteran, as well as what information and evidence would be 
obtained by VA, namely, records like medical records, 
employment records, and records from other Federal agencies.  
Finally, this letter provided notice in accordance with the 
Court's holding in Kent v. Nicholson, 20 Vet. App. 1 (2006), 
which requires notice as to the technical meanings of "new" 
and "material," as well as the reasons for the final prior 
denial.  

To the extent that the September 2007 letter was sent to the 
Veteran after the September 2003 rating decision, the Board 
finds that any timing defect was harmless error.  In this 
regard, the notice provided to the Veteran in this letter 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), and, after the notice was provided, 
the Veteran was provided additional opportunity to submit 
evidence in support of his claims.  The appeal was eventually 
readjudicated and an August 2009 supplemental statement of 
the case was provided to the Veteran.  See Pelegrini, 18 Vet. 
App. at 120; Mayfield v. Nicholson, 20 Vet. App. 537 (2006) 
(a (supplemental) statement of the case that complies with 
all applicable due process and notification requirements 
constitutes a readjudication decision).  See also Shinseki v. 
Sanders, 129 S. Ct. 1696 (U.S. Apr. 21, 2009).

Turning to VA's duty to assist, the Board finds that VA has 
fulfilled its duty to assist the Veteran in making reasonable 
efforts to identify and obtain relevant records in support of 
the Veteran's claims and providing a VA examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2008).  
In this regard, the Veteran's service treatment records are 
associated with the claims folder, as well as all relevant VA 
and non-VA treatment records.  In accordance with the Board's 
September 2007 remand, the Veteran was contacted and asked to 
provide additional information so that outstanding treatment 
records could be obtained from a number of private providers, 
including the Battle Clinic; Dr. Oscal in Atlanta, Georgia; 
Drs. Peters and Hathaway in Douglasville, Georgia; Dr. Wilmer 
in Marietta, Georgia; the Poseidon Group; Douglas County 
Chiropractic; LaScala Chiropractic; Dr. Duke; and Dr. Yeager.  
However, the Veteran did not provide the VA with any 
information sufficient for it to request these records.  He 
also did not identify any additional relevant, outstanding 
records that need to be obtained before deciding his claims 
nor did he provide information sufficient for VA to request 
additional records.  Under these circumstances, the Board is 
satisfied that all relevant treatment records have been 
obtained.  See Wood v. Derwinski, 1 Vet. App. 190 (1991) (the 
duty to assist is not a one-way street).

The Veteran was afforded a VA examination during this appeal 
for the specific purpose of obtaining an opinion as to the 
etiology of his claimed low back disorder.  Although the 
Veteran asserts that the examiner was biased in his opinion, 
see VA Form 21-4138 received September 1, 2009, the July 2009 
VA examination report reflects that the examiner conducted a 
review of the Veteran's complete claims file in addition to 
an oral history and physical examination of the Veteran.  
Following the above, the examiner provided a diagnosis and 
then an opinion as to the likelihood of his low back disorder 
being related to military service.  The examiner provided a 
rationale for this opinion which appears to be based on both 
the medical and lay evidence of record.  The Board does not 
find any indication of bias against the Veteran, and under 
the circumstances, concludes that the examination is adequate 
for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 
303, 311 (2007) (VA must ensure that any VA examination 
undertaken during an appeal is adequate for rating purposes).  

As for the Veteran's request to reopen his right shoulder 
claim, the VA is under no duty to provide a VA examination 
when a veteran is requesting that a previously disallowed 
claim be reopened.  38 C.F.R. § 3.159(c)(4)(C)(iii) (2008).  

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.



Analysis

I. New and Material Evidence

Historically, the Veteran was denied service connection for 
right shoulder separation in a July 1976 RO rating decision 
on the basis that there was no competent evidence of a 
current right shoulder disorder stemming from an in-service 
right shoulder injury.  This decision was based on the 
Veteran's lay statements, service treatment records, and a 
May 1976 VA examination report.  The Veteran was notified of 
the July 1976 rating decision and did not timely appeal the 
RO's decision; thus, it became final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2008).  In November 2002, 
the Veteran submitted an original claim for compensation in 
which he requested service connection for a right shoulder 
disorder.  See VA Form 21-526 received November 26, 2002.  

Generally, an unappealed rating decision is final under 38 
U.S.C.A. § 7105 (West 2002).  However, a veteran may request 
that VA reopen his claim upon the receipt of 'new and 
material' evidence.  38 U.S.C.A. § 5108 (West 2002).  If new 
and material evidence is presented or secured with respect to 
a claim that has been disallowed, VA must reopen the claim 
and review its former disposition.  Id.  38 C.F.R. § 3.156(a) 
(2008) defines "new and material evidence" as evidence not 
previously submitted which relates to an unestablished fact 
necessary to substantiate the claim and presents the 
reasonable possibility of substantiating the claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In order 
for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 
314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist a veteran in developing the facts 
necessary for his claim has been satisfied.

Since the RO's prior final denial in July 1976, additional 
evidence has been associated with the claims file including 
more lay statements by the Veteran, records from the Social 
Security Administration (including VA treatment records), 
various private treatment records, VA treatment records from 
the 1980s and from 2003 through the present, additional lay 
statements from persons who know the Veteran, and testimony 
from an April 2007 Board hearing.  By RO rating decision 
dated in September 2003, the RO denied the Veteran's request 
to reopen his previously disallowed claim.  The Veteran 
timely appealed this decision and the issue is now before the 
Board for appellate review.  

Following a review of the expanded record, the Board finds 
that the evidence submitted since the July 1976 RO rating 
decision, while new, is not material.  See Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).  Rather, these newly received 
additions to the record are duplicative of the record prior 
to the July 1976 rating decision and do not relate to an 
unestablished fact necessary to substantiate the Veteran's 
claim for service connection for right shoulder separation.  
Additionally, they do not raise a reasonable possibility of 
substantiating his claim.  

The newly submitted evidence reflects that the Veteran 
continues to assert problems with his right shoulder and that 
he relates such problems to an in-service injury.  However, 
pertinent to the Board's determination, the competent medical 
evidence fails to show that the Veteran has been diagnosed 
with a chronic right shoulder disorder.  For example, the 
Veteran was seen by VA's rheumatology clinic in December 2004 
for complaints of knee and shoulder pain.  See VA 
Rheumatology Clinic Note dated December 7, 2004.  Following 
an examination of the Veteran, including x-rays, the only 
diagnosis provided is for his knees; no shoulder disorder was 
found.  See also VA Primary Care Note dated February 6, 2004 
(Veteran subjectively complains of right shoulder problems 
but no disorder is diagnosed); VA X-ray Report dated July 12, 
2004 (no evidence of fracture or dislocation).  

The Board acknowledges that the Veteran is competent to 
provide lay evidence regarding pain he experiences in his 
right shoulder.  See Layno v. Brown, 6 Vet. App. 465, 469 
(1994) (the veteran as a lay person is competent to report 
information of which he has personal knowledge, i.e., 
information that he can gather through his senses).  However, 
he is not competent to state that he has a chronic right 
shoulder disorder, including right shoulder separation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  And while the 
Board is sympathetic to the Veteran's lay testimony at his 
hearing that he is currently receiving treatment for a right 
shoulder disorder, he was provided ample opportunity to 
provide VA with evidence of such treatment.  All relevant 
records identified by the Veteran, including his current VA 
treatment records were obtained, and there is no evidence of 
treatment for a chronic right shoulder disorder in these 
treatment records.  

Absent any competent evidence indicating treatment for a 
chronic right shoulder disorder, including right shoulder 
separation, the Veteran has not submitted evidence that 
raises a reasonable possibility of substantiating his claim.  
Therefore, the Board must deny his request to reopen his 
claim of service connection for right shoulder separation.  
38 C.F.R. § 3.156(a).  

II. Service Connection

The Veteran reports that he was involved in an incident 
during service in which a deep fryer fell on him and he was 
knocked to the pavement.  He contends that as a result of 
this incident he suffers from a chronic back disorder which 
has been present since service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2008).  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

The Veteran's service treatment records reflect that he was 
seen for complaints that he pulled his back while lifting a 
deep fryer.  See Sick Call Record dated October 30, 1974.  He 
also reported that he felt a pop in his right iliac crest 
area when the incident occurred.  See Sick Call Record dated 
November 1, 1974.  The Veteran was evaluated by orthopedics 
for his complaints; x-ray evidence was within normal limits 
with the exception of developmental abnormalities including 
lumbarization of the first sacral segment, abnormality of the 
left sacroiliac joint, a pars defect at left L5, and 
scoliosis on the right.  See Orthopedic Consult dated 
November 4, 1974.  The diagnosis provided was "acute lumbar 
strain."  See id.  The Veteran's remaining treatment records 
are silent for additional back complaints.  His April 1975 
separation examination notes the findings of the November 
1974 orthopedic consultation, but no clinical abnormalities 
other than the developmental ones found on x-ray are noted.  

Post-service, the Veteran was evaluated by VA in May 1976 in 
conjunction with a claim for compensation.  The examination 
report reflects that he reported a back injury during service 
while lifting a stove.  He also noted current complaints of 
back pain for "days at a time from light work."  
Unfortunately, it does not appear that the Veteran's back was 
evaluated during this examination, and no diagnosis is 
provided.  Thereafter, the first competent medical evidence 
of any back problems is an August 1998 x-ray report which 
demonstrates early degenerative disc disease of the mid and 
lower lumbar spine.  See Douglas Hospital Treatment Record 
dated August 14, 1998.  More recently, an April 2007 private 
treatment record showed significant multilevel degenerative 
disc disease of the lumbar spine.  See Center Neurology 
Treatment Record dated April 16, 2007.  There is also 
evidence that the Veteran injured his back in 1999 and 2001 
in work-related incidents.  See, e.g., Douglas Hospital 
Treatment Record dated July 24, 1999 (diagnosed with acute 
sciatica and acute strain of the sacroiliac ligament); 
Pinnacle Orthopedics Treatment Record dated December 4, 2001.  

Initially, the Board observes that while the evidence shows 
that the Veteran sustained a low back injury during service, 
it does not indicate that he was diagnosed with a chronic low 
back disorder, including degenerative disc disease.  And 
while the Veteran is competent to report that he has 
experienced constant back pain since his service injury, see 
Layno v. Brown, 6 Vet. App. 465, 469 (1994), he is not 
competent to state that he had a chronic diagnosed back 
disorder such as degenerative disc disease during service.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
absence of any competent medical evidence of a chronic back 
disorder weighs significantly against his claim that he has a 
current back disorder that is related to an in-service back 
injury.  See 38 C.F.R. § 3.303(a).  

As for the Veteran's lay statements regarding continuity of 
back pain since service, such evidence, while competent, is 
still subject to a determination as to its credibility and 
probative value.  See Wood v. Derwinski, 1 Vet. App. 190, 
192-93 (1992).  In the present case, the Board notes that 
while the Veteran did complain of back problems at his May 
1976 VA examination shortly after service separation, there 
is no contemporaneous medical or lay evidence of back 
problems at his April 1975 service separation examination.  
Additionally, despite lay statements from himself, his wife, 
and his sister that he sought treatment for back problems 
post-service, the Veteran has been unable to provide the VA 
with information sufficient to obtain any treatment records 
dated between May 1976 and August 1998 which show treatment 
for chronic back problems.  

In its assessment of lay evidence, the Board may weigh the 
absence of contemporaneous medical evidence against a 
Veteran's lay assertions of in-service injury and/or 
complaints.  Pond v. West, 12 Vet. App. 341, 346 (1999).  In 
this case, there is an absence of contemporaneous treatment 
for chronic back complaints during service.  The Veteran's 
separation examination report is also negative for any 
complaints or clinical findings related to the back.  And 
while the Veteran did complain of vague back problems shortly 
after service in May 1976, there were no corresponding 
clinical findings or evidence of contemporaneous treatment.  
In fact, with the exception of the one complaint in 1976, 
there is an absence of any contemporaneous evidence of 
complaints for more than twenty years after service 
separation.  The Board is of the opinion that this lack of 
affirmative treatment evidence for chronic back problems 
during and immediately post-service weighs against the 
credibility of the Veteran's lay testimony that his in-
service acute lumbar strain resulted in chronic problems, 
including pain.  See id.; but see Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (2006) (the Board cannot determine that lay 
evidence of onset in service lacks credibility merely because 
it is unaccompanied by contemporaneous service medical 
evidence).  

Moreover, the Board finds that internal inconsistencies exist 
throughout the record which further cast doubt on the 
credibility of the Veteran's and others' account of an in-
service back injury with continuity of pain since service.  
See Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd 
per curiam, 78 F.3d. 604 (Fed. Cir. 1996) (in evaluating the 
evidence of record, and weighing the credibility of the 
appellant's lay statements, VA may consider interest, bias, 
inconsistent statements, bad character, internal 
inconsistency, facial plausibility, self interest, 
consistency with other evidence of record, malingering, 
desire for monetary gain, and demeanor of the witness).  

First, the Board observes that when the Veteran initially 
presented for treatment of back complaints he made no mention 
of any chronic problems dating back to service.  Rather, as 
indicated by a July 1999 private treatment record, his prior 
medical history was noted to be "noncontributory."  See 
Douglas Hospital Treatment Record dated July 24, 1999.  See 
also Peachtree Orthopedics Treatment Record September 7, 2001 
(Veteran has a history of back pain due to a 1999 work-
related incident).  It was only after the Veteran filed a 
claim for compensation that he began to attribute his back 
pain/problems to an in-service injury.  Under these 
circumstances, the Board will afford more probative weight to 
the contemporaneous statements made prior to his claim for 
compensation.  See Rucker v. Brown, 10 Vet. App. 67, 73 
(1997) (observing that, although formal rules of evidence do 
not apply before the Board, recourse to the Federal Rules of 
Evidence may be appropriate; statements made to physicians 
for purposes of diagnosis and treatment are exceptionally 
trustworthy because the declarant has a strong motive to tell 
the truth in order to receive proper care).  See also Pond v. 
West, 12 Vet. App. 341 (1999) (although the Board must take 
into consideration the Veteran's statements, it may consider 
whether self-interest may be a factor in making such 
statements).  

Additionally, when the Veteran was first asked by the VA to 
provide details regarding all treatment received for his 
claimed back disorder he only identified treatment records 
dating back to 1999, the date of his first work-related 
injury.  See VA Form 21-4142 and Attached Letter dated 
November 91, 2002.  Later, he testified that he has been 
receiving treatment for his back since the 1970s.  See 
Hearing Transcript, p. 5.  Finally, the Board observes that 
the Veteran has not been consistent about how he injured his 
back during this appeal.  In this regard, he describes 
general trauma to his back and legs from prolonged standing 
during service in his November 2002 claim for compensation.  
See Attachment to VA Form 21-526 received November 26, 2002.  
As discussed above, and as corroborated by his service 
treatment records, he now indicates that he injured his back 
while lifting a deep fryer.  

The above inconsistencies, especially when viewed in light of 
the medical evidence of record, tend to indicate that the 
Veteran's belief that his back problems began during service 
is something he came to more recently and in conjunction with 
his claim for compensation.  Under these circumstances, the 
Board finds itself unwilling to assign any probative value to 
the Veteran's lay statements regarding an in-service back 
injury with continuity of pain since service.  See Cromer v. 
Nicholson, 19 Vet. App. 215 (2005).  Similarly, little to no 
probative value is assigned to the lay statements made by his 
family members regarding continuity of back problems since 
service.  

Although the Board fails to find that the Veteran has 
experienced chronic low back pain since service, its inquiry 
does not end.  In this regard, he did incur an acute low back 
injury during service.  Thus, service connection may still be 
granted when all the evidence, including that pertinent to 
service, establishes that a current low back disorder was 
incurred in service as a result of this injury or event.  38 
C.F.R. § 3.303(d).  Since the Board is prohibited from making 
conclusions based on its own medical judgment, Colvin v. 
Derwinski, 1 Vet. App. 171 (1991), and the Veteran, as a 
layperson, is not competent to provide such nexus evidence, 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992), the Board must 
look to the remaining evidence of record to determine whether 
the competent evidence relates any current back disorder to 
service.  

The first medical evidence of record which contains 
information relevant to the question of the etiology of the 
Veteran's degenerative disc disease of the lumbar spine is 
the August 1998 x-ray report.  In this regard, this x-ray was 
taken prior to both of the Veteran's work-related back 
injuries, thereby negating any finding that his current 
degenerative disc disease is solely the result of these post-
service injuries.  See also Peachtree Orthopedics Treatment 
Record dated September 19, 2001 (indicates that the Veteran's 
lumbar degenerative disc disease with osteophyte formation is 
"a chronic process," and that "in the absence of back pain 
at the initial time of his injury, there are considerable 
questions whether his back condition is indeed related to his 
reported on the job injury").  See also Pinnacle Orthopedics 
Treatment Record dated December 4, 2001.  

While the above evidence tends to support the Veteran's 
claim, it does not directly address the issue of whether the 
Veteran's current degenerative disc disease is related to his 
military service, including his in-service acute lumbar 
strain.  Rather, the Board must look to the two private 
opinions submitted by the Veteran and the July 2009 VA 
examination report obtained in accordance with the Board's 
September 2007 remand.  

The first private opinion submitted by the Veteran reflects 
that he was referred with a history of chronic lumbar 
syndrome and that he initially injured his back during 
service when a large fryer fell on him.  See Center Neurology 
Treatment Record dated April 16, 2007.  The diagnosis 
provided by the physician is "severe injury to the low back 
with the presence of a chronic lumbar syndrome (since 1974 
while on active duty in the U.S. Navy)."  See id.  Also of 
record is an April 2007 letter from a Dr. E.H. who notes that 
the Veteran's service treatment records were reviewed and 
that such records show treatment for a low back injury during 
service.  See Letter from Dr. E.H. dated April 7, 2007.  This 
letter shows that the Veteran reported that he first sought 
chiropractic treatment for his back problems in the 1980s and 
that he was finally diagnosed with degenerative changes in 
2001.  Based on this evidence, it was Dr. E.H.'s opinion that 
the Veteran suffered a "chronic and permanent injury to his 
lumbar spine which was caused by the injury he received while 
an active serviceman in November 1974."  See id.  

With regards to the latter opinion, the Board notes that it 
found the Veteran's lay assertions of treatment since service 
not to be credible.  Thus, insofar as Dr. E.H.'s opinion is 
based, in part, on an assumption that the Veteran sought 
treatment for back problems almost continuously since service 
separation, the Board finds that his opinion is based on an 
inaccurate history.  Therefore, this opinion should not be 
afforded any probative weight as to the issue of whether the 
Veteran's current back disorder is related to an in-service 
event or disease.  See Kowalski v. Nicholson, 19 Vet. App. 
171 (2005); Coburn v. Nicholson, 19 Vet. App. 427 (2006); 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the 
relevant inquiry when assessing the probative value of a 
medical opinion is whether the opinion reflects application 
of medical principles to an accurate and complete medical 
history).  

Similarly, the former opinion appears to be less of an 
opinion than a recitation of the Veteran's history of an 
injury with a resulting back problem.  At the very most, it 
might be considered an equivocal opinion lacking any 
explanation or rationale based in the medical and lay 
evidence of record.  Thus, it should not be afforded 
significant probative weight.  See Miller v. West, 11 Vet. 
App. 345, 348 (1998) (medical opinions must be supported by 
clinical findings in the record; bare conclusions, even those 
made by medical professionals, which are not accompanied by a 
factual predicate in the record, are not probative medical 
opinions).  See also Guerrieri v. Brown, 4 Vet. App. 467, 
470-471 (1993) (the probative value of medical evidence is 
based on the physician's knowledge and skill in analyzing the 
data, and the medical conclusion the physician reaches, as is 
true of any evidence, the credibility and weight to the 
attached medical opinions are within the province of the 
Board).  

The only remaining evidence of record which directly 
addresses the issue of a nexus is a July 2009 VA examination 
report.  This report reflects that the examiner, following a 
review of the Veteran's claims file, including his service 
treatment and clinical records, an interview with the 
Veteran, and a physical examination, concluded that the 
Veteran's current lumbar condition, degenerative disc 
disease, is less likely as not etiologically related to his 
military service, including the episode of acute lumbar 
strain.  In reaching this conclusion, the examiner noted the 
lack of evidence of regular treatment for back problems until 
coming to the VA in the early 2000s, as well as the fact that 
the Veteran was able to carry out his work as a painter and 
wallpaper coverer for thirty-seven years post-service.  
Moreover, the examiner indicated that 

"[t]he type of back pain one would expect from an 
acute episode due to heavy lifting would be 
localized back pain.  In fact, the [Veteran] has 
extensive involvement of the entire lumbar spine 
and this would not be caused by a single injury.  
Furthermore, the extent of his involvement in the 
lumbar fourth vertebra through lumbar fifth 
vertebra and lumbar fifth vertebra through sacral 
first vertebra areas is moderate and for a person 
of 56 with the amount of morbid obesity that he has 
this would be expected to be present."

The above opinion clearly considers both the medical and lay 
evidence of record in its determination.  Moreover, it is 
based upon an accurate history of the Veteran's service and 
post-service treatment.  Under these circumstances, the Board 
finds that this opinion will be afforded significant 
probative value as to the issue of whether the evidence 
indicates that the Veteran's current back disorder is related 
to his military service.  See Nieves-Rodriguez v. Peake, 22 
Vet. App. 295 (2008); see also Guerrieri, 4 Vet. App. at 470-
471 (1993).

In sum, the competent and credible evidence of record 
reflects that the Veteran incurred an acute lumbar strain 
during service with no apparent resultant chronic disorder.  
Following service, he did not seek treatment for chronic low 
back problems until more than twenty years after separation.  
And when he finally did, no mention was made of a history of 
back problems dating to service.  Thus, with consideration of 
the probative VA examiner's report, the length of time 
following service prior to a recorded diagnosed chronic back 
disorder, and the absence of any persuasive medical opinion 
suggesting a causal link to the Veteran's service, the Board 
finds that a preponderance of the evidence is against the 
Veteran's claim of service connection for degenerative disc 
disease of the lumbar spine.  Consequently, the benefit of 
the doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).


ORDER

New and material evidence to reopen a claim of entitlement to 
service connection for right shoulder separation has not been 
received and the appeal is denied.

Entitlement to service connection for degenerative disc 
disease of the lumbar spine is denied.


REMAND

The Veteran contends that he is entitled to service 
connection for depression as such disorder first manifested 
during service and has continued ever since.  He testified in 
April 2007 that he was treated for anxiety during service and 
that he continued to have problems with insomnia, pain 
medication misuse, and depression after service.  A review of 
the service treatment records reflects that the Veteran was 
evaluated by psychiatry during service for complaints of 
dissatisfaction, depression, and hostility.  See Psychiatry 
Consult dated December 2, 1974.  The diagnosis, however, was 
passive-aggressive personality disorder with episodic 
excessive drinking and drug misuse.  See id.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303(a) (2008).  Service connection is 
not warranted for a personality disorder unless there is 
competent evidence of a superimposed injury or disease 
incurred or aggravated during service.  See 38 C.F.R. §§ 
3.303(c), 3.306, 4.9, 4.127 (2008).  See also VAOPGCPREC 82-
90.  

The first competent evidence of depression is a November 2003 
VA treatment record.  See VA Mental Health Comprehensive 
Treatment Plan dated November 5, 2003.  The Veteran recently 
submitted a letter from his treating VA psychiatrist, dated 
August 25, 2009 which indicates that it is "more than 
likely" that the Veteran's "diagnosis of depression 
initiated during his military service continues."  

As noted above, the Veteran's emotional problems evaluated 
during service were not, in fact, diagnosed as depression.  
Absent any explanation as to why the Veteran's in-service 
complaints constitute depression, the Board finds this 
opinion insufficient upon which to award service connection.  
See Miller v. West, 11 Vet. App. 345, 348 (1998) (medical 
opinions must be supported by clinical findings in the 
record; bare conclusions, even those made by medical 
professionals, which are not accompanied by a factual 
predicate in the record, are not probative medical opinions).  
However, it is sufficient to trigger the VA's duty to obtain 
a medical opinion which specifically addresses the etiology 
of the Veteran's current depression.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4) 
(2008).  In addition to requesting an opinion, the agency of 
original jurisdiction should contact the Veteran's treating 
VA psychiatrist and ask for a clarification/rationale of the 
opinion provided in August 2009.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the treating VA psychiatrist 
who provided the August 25, 2009, medical 
opinion and ask her to clarify/provide a 
rationale for her opinion.  She should 
also be directed to indicate what evidence 
her opinion is based upon.  

2.  Schedule the Veteran for a VA 
examination for the purpose of 
ascertaining the etiology of any 
depression with passive aggressive 
personality with episodic excessive 
drinking and drug misuse.  The claims 
file, including a copy of this REMAND, 
must be made available to the examiner for 
review, and the examination report should 
reflect that the claims folder was 
reviewed in connection with the 
examination.  After reviewing the record, 
examining the Veteran, and performing any 
medically indicated testing, the examiner 
should specify the nature of any 
psychiatric disorders, including 
depression with passive aggressive 
personality with episodic excessive 
drinking and drug misuse, providing 
diagnoses for all identified disorders.  
The examiner should then provide an 
opinion as to whether any current 
psychiatric disorder, including depression 
with passive aggressive personality with 
episodic excessive drinking and drug 
misuse, is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
etiologically related to the Veteran's 
active service.  A detailed rationale 
should be provided for all opinions.  If 
it cannot be determined whether the 
Veteran currently has an acquired 
psychiatric disorder that is related to 
service on a medical scientific basis and 
without invoking processes related to 
guesses or based upon mere conjecture, the 
examiner should clearly and specifically 
so specify in the examination report, with 
an explanation as to why this is so.  

3.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
Veteran has submitted evidence sufficient 
to warrant entitlement to the benefit 
sought.  Unless the benefit sought on 
appeal is granted, the Veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


